Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 13, 2022 has been entered. The Applicant amended claims 1, 6, 10, 12. Claims 1-14 remain pending in the application. Applicant’s amendments to the Claims, Drawings, and Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed April 14, 2022. The examiner withdraws the Claims and Drawings objections in light of the amendments to the Claims, Drawings, and Specification. 
Applicant’s arguments, see page 9 to page 11, filed July 13, 2022, with respect to the rejection of claim 1 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made in view of a different interpretation of Wilhem.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilhelm et al. (US PGPUB 2003/0142036 A1), hereinafter known as Wilhelm.
Regarding claim 1, Wilhelm discloses (Figs. 10A, 10B, 23B, 26B) A broadband electromagnetic absorber, comprising: an electrically-conductive ground plane ([0013]; bottom plane of 26B); a first dielectric substrate arranged above the electrically-conductive ground plane in a stacking direction (middle layer of Fig. 26B); a second dielectric substrate arranged above the first dielectric substrate in the stacking direction (top layer of Fig. 26B); an air gap between the first dielectric substrate and the second dielectric substrate that separates the first dielectric substrate from the second dielectric substrate (Air Gap of Fig. 26B); and a first frequency selective surface (FSS) comprising a plurality of lumped resistors (Zactive), the first FSS being arranged on the second dielectric substrate ([0056]-[0057]).
Regarding claim 2, Wilhelm further discloses (Figs. 10A, 10B, 26B) comprising a second frequency selective surface (FSS) arranged on the first dielectric substrate between the first dielectric substrate and the second dielectric substrate (top and middle layers of Fig. 26B; [0056]-[0057]).
Regarding claim 4, Wilhelm further discloses (Fig. 23B) wherein the second FSS comprises an inductive grid ([0082]).
Regarding claim 12, Wilhelm further discloses wherein each substrate of the first dielectric substrate and the second dielectric substrate is separated from the electrically-conductive ground plane so as to cause the ground plane to absorb electromagnetic energy over a range of frequencies ([0013] and [0016]).
Regarding claim 13, Wilhelm further discloses wherein the range of frequencies comprises 2 GHz to 6 GHz ([0045], [0066], [0073]).
Regarding claim 14, Wilhelm further discloses wherein the air gap is created by an air spacer ([0065]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm in view of Jiang et al. (CN 108539431 B), hereinafter known as Jiang.
Regarding claim 3, Wilhelm does not specifically teach wherein the air gap is arranged between the second FSS and the first dielectric substrate.
However, Jiang teaches wherein the air gap is arranged between the second FSS and the first dielectric substrate ([0029]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the broadband electromagnetic absorber of Wilhelm with Jiang to include “wherein the air gap is arranged between the second FSS and the first dielectric substrate,” as taught by Jiang, for the purpose of simplifying structure and improving robustness (see also [0047]).
Regarding claim 5, Wilhelm does not specifically teach wherein the first FSS is arranged along a periphery of the second dielectric substrate and comprises a quadrilateral shape.
However, Jiang teaches (Fig. 2) wherein a first FSS (211) is arranged along a periphery of the second dielectric substrate (21) and comprises a quadrilateral shape (211).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the broadband electromagnetic absorber of Wilhelm with Jiang to include “wherein a first FSS is arranged along a periphery of the second dielectric substrate and comprises a quadrilateral shape,” as taught by Jiang, for the purpose of simplifying structure and improving robustness (see also [0047]).
Regarding claim 6, Wilhelm does not specifically teach wherein the plurality of lumped resistors are arranged along the periphery of the second dielectric substrate on the first FSS.
However, Jiang teaches (Fig. 1-2) wherein the plurality of lumped resistors are arranged along the periphery of the second dielectric substrate on the first FSS (122; [0017]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the broadband electromagnetic absorber of Wilhelm with Jiang to include “wherein the plurality of lumped resistors are arranged along the periphery of the second dielectric substrate on first the FSS,” as taught by Jiang, for the purpose of simplifying structure (see also [0017]).
Regarding claim 7, Wilhelm does not specifically teach wherein the air gap is created with one or more nylon screws or one or more foam structures.
However, Jiang teaches wherein the air gap is created with one or more nylon screws or one or more foam structures ([0029]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the broadband electromagnetic absorber of Wilhelm with Jiang to include “wherein the air gap is created with one or more nylon screws or one or more foam structures,” as taught by Jiang, for the purpose of simplifying structure and improving robustness (see also [0047]).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm in view of Itami et al. (US PGPUB 2022/0077590 A1), hereinafter known as Itami.
Regarding claim 8, Wilhelm does not specifically teach wherein the first FSS comprises a cross-loop surface having a plurality of inner loops and a plurality of outer loops.
However, Itami teaches (Fig. 2) an FSS (Fig. 2) comprises a cross-loop surface having a plurality of inner loops (Lb) and a plurality of outer loops (Hb).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the broadband electromagnetic absorber of Wilhelm with Itami to include “an FSS comprises a cross-loop surface having a plurality of inner loops and a plurality of outer loops,” as taught by Itami, for the purpose of allowing for adjustment of operating frequency bands and bandwidths (see also [0012]).
Regarding claim 9, Wilhelm teaches (Fig. 23B) wherein the plurality of lumped resisters (Zactive) are arranged on a plurality of outer loops.
Regarding claim 10, Wilhelm does not specifically teach wherein the plurality of outer loops correspond to a first resonance frequency and the plurality of inner loops correspond to a second resonance frequency.
However, Itami teaches (Figs. 2 and 5) wherein the plurality of outer loops (Hb) correspond to a first resonance frequency (Hb) and the plurality of inner loops (Lb) correspond to a second resonance frequency (Lb).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the broadband electromagnetic absorber of Wilhelm with Itami to include “wherein the plurality of outer loops correspond to a first resonance frequency and the plurality of inner loops correspond to a second resonance frequency,” as taught by Itami, for the purpose of allowing for adjustment of operating frequency bands and bandwidths (see also [0012]).
Regarding claim 11, Wilhelm does not specifically teach the first resonance frequency is higher than the second resonance frequency.
However, Itami teaches (Fig. 5) the first resonance frequency (Hb) is higher than the second resonance frequency (Lb).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the broadband electromagnetic absorber of Wilhelm with Itami to include “the first resonance frequency is higher than the second resonance frequency,” as taught by Itami, for the purpose of improving robustness by allowing for adjustment of operating frequency bands and bandwidths (see also [0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845              

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845